Citation Nr: 1136352	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine condition, to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for degenerative changes of the cervical spine (claimed as cervical spine condition).  

This case has previously been before the Board, most recently in June 2011, when the Board remanded the Veteran's claim for an additional opinion from a VA examiner regarding the issue of aggravation of the Veteran's cervical spine condition by his service-connected lumbar spine disability.  Such an opinion was rendered in June 2011.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed cervical spine condition and his military service.

2. The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed cervical spine condition and his service-connected lumbar spine condition.



CONCLUSIONS OF LAW

1.  The Veteran's cervical spine condition was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2010).

2.  The Veteran's cervical spine condition is not the result of, nor is it aggravated by, his service-connected lumbar spine disability.  38 C.F.R. §3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the United States Court of Appeals for Veterans Claims (Court) has stated that the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated June 2005 notified the Veteran of information and evidence necessary to substantiate his claim on a secondary basis; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the June 2005 VCAA letter.  In December 2009, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  The Veteran was also provided with notice of the information and evidence necessary to substantiate his claim on a direct basis at that time.  Since the time of the December 2009 notice, the Veteran has been provided with several readjudications of his claim on both a direct and secondary basis, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence that is relevant to the issue decided herein is not part of the claims file.  The Veteran has been provided with two VA examinations of his cervical spine in July 2005 and February 2010.  A nexus opinion supplementing the February 2010 examination was provided in June 2011.

The Board, in previous remands, found the July 2005 and February 2010 examination reports to be inadequate for the purpose of rendering a decision.  In the case of the July 2005 examination, the Board found in a December 2009 remand that the examiner failed to review the Veteran's claims file and did not offer a rationale for his negative nexus opinion.  In the case of the February 2010 examination, the Board found in its June 2011 remand that the examiner did not discuss aggravation of the Veteran's cervical spine condition by his service-connected lumbar spine disability.  Pursuant to the Board's June 2011 remand, in June 2011, the February 2010 VA examiner offered a supplemental opinion regarding the relationship of the Veteran's cervical spine condition both to his active duty military service and his service-connected lumbar spine disability.  Therefore, the Board finds that in the February 2010 examination, as supplemented in June 2011, the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The February 2010 examination report, as supplemented in June 2011, is therefore adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Neither the Veteran nor his representative has requested a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Legal Criteria

The Veteran claims entitlement to service connection for a cervical spine condition on both a direct basis and secondary to his service-connected lumbar spine condition.  The following section, therefore, addresses both entitlement to direct and secondary service connection.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The Court has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

With regard to the first Hickson/Wallin element, medical evidence of a current disability, the Veteran's February 2010 VA examination report indicates that the Veteran suffers from degenerative disc disease and degenerative joint disease with facet joint arthropathy of the cervical spine.  The first Hickson/Wallin element, medical evidence of a current disability, is therefore met.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from a cervical spine condition as a result of a drill sergeant hitting him in the head in service.  Apart from a May 1962 complaint of a boil on his neck, the Veteran's service treatment records are silent regarding treatment for any neck or cervical spine injury.  Indeed, the Veteran's April 1963 service separation examination reveals no complaints or findings with respect to the Veteran's cervical spine.  Nevertheless, the Board notes that the Veteran is competent to give evidence regarding what he experienced in-service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's account of a drill sergeant hitting him in the head to be credible despite the absence of contemporaneous complaints of such injury.  For the purpose of this decision alone, the second Hickson element is therefore met as to an in-service injury.

With respect to the second Wallin element, a service-connected disability, as noted above, the Veteran is currently service-connected for a lumbar spine condition.  The second Wallin element is accordingly met.

Regarding the third Hickson/Wallin element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and either his military service or his service-connected lumbar spine disability, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the instant case, the Veteran was first provided with a VA examination of his cervical spine in July 2005.  The Board found this examination report to be inadequate for the reasons set forth above.  After an examination of the Veteran, the examiner stated that the Veteran's cervical spine condition was not likely related to the Veteran's active duty military service.  The Board places little probative weight on this opinion because the examiner did not review the Veteran's claims file and did not provide a rationale in support of this opinion.

Pursuant to the Board's December 2009 remand, the Veteran was provided with a VA examination in February 2010 that was supplemented with a further nexus opinion in June 2011.  The February 2010 VA examiner opined that it was unlikely either that the Veteran's cervical spine condition was related to his active duty service, or that it was secondary to his service-connected low back condition.  In rendering this opinion, the examiner noted that the Veteran stated that this condition had its onset around the year 2000, and that the Veteran's separation examination was negative for problems referable to the cervical spine.  The examiner further considered that the Veteran was never evaluated, treated, or diagnosed with a cervical spine condition while in service.  Therefore, the examiner opined that the Veteran's condition was not likely due to his active duty military service or due to his service-connected lumbar spine disability.

As noted above, upon review of this February 2010 examination report, the Board remanded the Veteran's claim for an additional VA medical opinion to determine whether the Veteran's cervical condition was aggravated by his service-connected lumbar spine condition.  An additional opinion was rendered in June 2011.  In this opinion, the examiner stated that the Veteran's cervical spine condition was not due to or aggravated by the Veteran's service-connected lumbar spine condition.  In forming this opinion, the examiner noted that the Veteran's separation examination was silent regarding problems referable to the neck.  The Veteran was never evaluated or treated for a neck condition while in the service, nor was there any diagnosis for a cervical spine condition in-service.  The examiner noted that in December 2004 the Veteran reported that his neck pain with crepitus had been present for the past several months.  The examiner noted that none of the Veteran's treatment records linked the Veteran's cervical spine condition to the military service.  Regarding the possibility of a relationship between the Veteran's service-connected lumbar spine disability and his cervical spine condition, the examiner noted that biomechanically, the cervical spine is separated from the lumbar spine by the twelve thoracic spine.  The examiner explained that the lumbar spine performs the function of weight bearing with larger vertebrae.  The cervical spine is unrelated to the lumbar spine and removed from the lumbar spine by the intervening thoracic spine.  Instead, the cervical spine is related to the upper extremities and is a more mobile unit.  The examiner opined that there is no medical reason why the Veteran's cervical spine condition would be related to the service-connected lumbar spine condition.

The Board finds the February 2010 examination report, as supplemented with an additional June 2011 nexus opinion, to be highly probative because it addresses the etiology of the Veteran's current cervical spine condition and included review of pertinent service and post-service treatment records, current examination of the Veteran, and a history presented by the Veteran.  

To the extent that the Veteran himself believes that he has a cervical spine condition that is related to either his military service or his service-connected lumbar spine condition, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived cervical spine condition experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  Similarly, the Veteran is not competent to attribute current disability to an event, such as being hit in the head while in service.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to service connection based on a continuity of symptomatology since service, the Board observes that contemporaneous examination reports undertaken at the time of the Veteran's service discharge reveal normal clinical findings pertaining to his cervical spine.  This finding contradicts any current assertion that a cervical spine disability existed at the time of his service discharge.  Furthermore, there is no competent medical evidence shortly after service separation that indicates that the Veteran had a cervical spine disability during service or x-ray evidence of arthritis of the cervical spine during the year following separation from service.  Indeed, the first medical evidence suggesting the presence of a cervical spine condition was in a VA medical record from December 2004, when the Veteran complained of neck pain with an onset over the past several months.  An April 2005 VA medical record indicated that the Veteran had pain in his neck for the past two to three years (or with an onset, therefore, as early as April 2002 by the Veteran's own account).  The Board finds that the 39-year lapse in time between the Veteran's separation from active service and the first complaints of cervical spine problems weighs against the Veteran's claim of a continuity of symptomatology since his separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's cervical spine condition and either his active duty military service or his service-connected lumbar spine condition, and it finds that the third Hickson/Wallin element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a cervical spine condition, to include as secondary to a lumbar spine disability, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


